DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller configured to control” in claim 1. The control is bifurcated into control of a build supply mechanism and control of a print head. The specification [0008] indicates that the controller 103 is an integrated circuit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7-10, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE PENA et al. (WO 2015/106816; citations made to US 2016/0339636).
Regarding claims 1, 15, and 16,
	DE PENA teaches an apparatus for forming a three dimensional object that includes a controller that provides instructions for delivering a coalescing agent (fusing agent) and a coalescence modifier agent (detailing agent) [0022]. As shown in Fig. 4 the delivery of the agents is controlled by a controller with memory that stores instructions. The delivery is done by printheads [0057] (controller generates print data). As shown in fig. 2a-g a coalescing agent is deposited in the center (first region) of the layer while the coalescence modifier is applied on the outer portion (third region). However, the reference further states that sections of layers of the three dimensional objects can have modifier agent interspersed with coalescing agent to manipulate the properties of the object [0032] (second region with both fusing agent and detailing agent). The coalescence is activated by application of energy (an energy source) [0027].
	The reference does not expressly state that the second region with modifier agent interspersed with coalescing agent corresponds to a middle region of the object. However, the controller and instructions of DE PENA are configured to allow the deposition of both modifier agent and coalescing agent in all areas of a bitmap [0023], including the center of the object. Therefore, the controller is programmed to be capable of printing the required first, second and third regions.
Regarding claims 2, 5 and 7,
	DE PENA teaches the degree of modification in area where both coalescing agent and modifier agent are applied depends on the proportions and patterns of coalescing agent and modifier agent [0034]-[0037]. Therefore, the reference teaches varying the amounts of both agents in each of the regions. The same distributor can deliver both types of agent [0065].
Regarding claim 8,
	DE PENA teaches an apparatus for forming a three dimensional object that includes a controller that provides instructions for delivering a coalescing agent (fusing agent) and a coalescence modifier agent [0022]. As shown in Fig. 4 the delivery of the agents is controlled by a controller with memory that stores instructions. The delivery is done by printheads [0057] (controller generates print data). As shown in fig. 2a-g a coalescing agent is deposited in the center (first region) of the layer while the coalescence modifier is applied on the outer portion (third region). However, the reference further states that sections of layers of the three dimensional objects can have modifier agent interspersed with coalescing agent to manipulate the properties of the object [0032] (second region with both fusing agent and detailing agent). The coalescence is activated by application of energy [0027].
	The reference does not expressly teach that the second region with modifier agent interspersed with coalescing agent corresponds to a middle region of the object. However, the controller of DE PENA is configured to allow the deposition of both modifier agent and coalescing agent in all areas of a bitmap [0023], including the center of the object. The reference also teaches the degree of modification of properties in area where both coalescing agent and modifier agent are applied depends on the proportions and patterns of coalescing agent and modifier agent [0034]-[0037]. At the time of the invention it would have been prima facie obvious to one of ordinary skill in the art to use the deposition control of DE PENA to form an object with any desired properties.
Regarding claim 9,
	DE PENA Fig. 5 shows that the original delivery control data is received and altered to determine deposition of coalescing agent and modifier agent.
Regarding claim 10,
	DE PENA teaches the modifier agent can prevent fusing of particles [0119]. Accordingly, when using a fusing inhibitor, the increased presence of modifier agent will inherently cause decreasing amounts of fusing to occur when exposed to a fusing energy. Therefore, the center (first region) with coalescing agent will coalesce more than the middle region (second region) with both coalescing and modifying agent which will coalesce more than an outer region (third region) with modifying agent.
Claims 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over DE PENA et al. (WO 2015/106816; citations made to US 2016/0339636) in view of RAEL (US 2014/0252672).
Regarding claim 11 and 14,
	DE PENA teaches the fabrication of an object with selective application of fusing (coalescing) agent and detailing (modifier) agent. The reference does not teach any post processing of the object. However, RAEL teaches post processing of a 3D printed object is known in the art and specifically teaches sand blasting [0047]. At the time of the invention it would have been prima facie obvious to one of ordinary skill in the art to include a post processing step to provide the surface of the object to have a desired finish.
Regarding claim 12,
	DE PENA teaches applying coalescence modifier to the outer part of the object as described above. All or part of that region can be considered “a third region”. Accordingly, when sand blasting the outermost part according to RAEL, the step can be considered removing the entire third region.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over DE PENA et al. (WO 2015/106816; citations made to US 2016/0339636) in view of IWASE (US 2017/0113413).
Regarding claims 11 and 13,
	DE PENA teaches the fabrication of an object with selective application of fusing (coalescing) agent and detailing (modifier) agent. The reference does not teach any post processing of the object. However, when forming 3D printed objects, IWASE teaches including support structures abstract. Accordingly, when forming the 3D printed object the fusing (coalescing) agent is used to deposit both the desired object in addition to any support structures that are required. IWASE further teaches cutting away the supports [0078] which would include cutting away parts of the layer that can correspond to the second region. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to cut away parts of the second region when the object fabricated requires support structures according to IWASE to ensure the desired object can be made without breakage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/           Primary Examiner, Art Unit 1712